t c summary opinion united_states tax_court vernon stacy taylor petitioner and sherri d taylor intervenor commissioner of internal revenue respondent v docket no 2337-04s filed date vernon stacy taylor pro_se sherri d taylor pro_se adam l flick for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority the case arises from petitioner’s election to seek relief from joint_and_several_liability for federal_income_tax for petitioner’ sec_2001 taxable_year under sec_6015 respondent determined that petitioner is not entitled to relief the issue for decision is whether respondent’s determination that petitioner is not entitled to relief under sec_6015 is an abuse_of_discretion background some of the facts are stipulated the stipulated facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in grapevine texas during petitioner was married to sherri d taylor intervenor petitioner an accountant has a college degree and owned the s_corporation by which he was employed archive litigation services inc archive intervenor has a high school diploma and was employed as a business manager for which she reported wages of dollar_figure intervenor was also a part owner of three passthrough entities armstrong archives llc armstrong property leasing x llp property and united business services intervenor reported net_income from armstrong and property for and petitioner although he received wages of dollar_figure reported from archive a net_loss of dollar_figure the return also reported net rental income of dollar_figure and small amounts of interest and dividends petitioner and intervenor reported their income yearly on jointly filed federal_income_tax returns beginning in the year of their marriage in wage withholdings were sufficient to pay the joint tax_liability intervenor’s business interests lost money while petitioner’s business was profitable for several months leading to the departure of intervenor from the marital household on date the marriage had been strained and tense despite the unfriendly separation petitioner volunteered to intervenor to prepare a joint income_tax return for as he had done over the course of their marriage intervenor provided petitioner with the information concerning her tax matters for petitioner signed the return on date and presented it to intervenor for her signature on the advice of her attorney intervenor refused to sign the return petitioner filed the return without intervenor’s signature and without remittance intervenor has however ratified the filing of the return on her behalf but the tax remains unpaid petitioner and intervenor’s divorce is pending in a texas family court discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due sec_6013 a spouse however may seek relief from joint_and_several_liability under sec_6015 to obtain relief from liability a spouse must qualify under sec_6015 or if eligible may allocate liability under sec_6015 in addition if relief is not available under sec_6015 or c a spouse may seek equitable relief under sec_6015 114_tc_324 114_tc_276 the court's review of determinations under sec_6015 is not limited to the commissioner's administrative record 122_tc_32 except as otherwise provided in sec_6015 the taxpayer bears the burden_of_proof rule a 119_tc_306 affd 101_fedappx_34 6th cir sec_6015 grants the commissioner discretion to relieve from joint_and_several_liability an individual who files a joint_return because relief from the underpayment is not 1because petitioner seeks relief from an underpayment_of_tax rather than an understatement relief under subsections b and c of sec_6015 is not available sec_6015 and c see also 120_tc_137 available to petitioner under sec_6015 or c he has satisfied one of the two prerequisites for relief under sec_6015 the other prerequisite is that it is inequitable to hold the individual liable for the unpaid tax taking into consideration all of the facts and circumstances as contemplated by sec_6015 the commissioner has prescribed guidelines in revproc_2000_15 sec_4 2000_1_cb_447 to be used in determining whether an individual qualifies for relief under that section revproc_2000_15 sec_4 c b pincite sets forth the threshold conditions that must be satisfied before the commissioner will consider a request for equitable relief under sec_6015 respondent does not dispute that petitioner has satisfied the threshold conditions where the requesting spouse satisfies the threshold conditions set forth in revproc_2000_15 sec_4 sec dollar_figure sets forth the circumstances under which the commissioner will ordinarily grant relief to that spouse under sec_6015 respondent determined that petitioner has not shown that at the time the return was signed he had no knowledge or reason to 2the guidelines applicable herein are set forth in revproc_2000_15 2000_1_cb_447 which was in effect at the time petitioner’s request for relief was made date revproc_2000_15 supra has been superseded by revproc_2003_61 2003_32_irb_296 effective for requests for relief filed on or after date know that the tax would not be paid respondent also determined that he has failed to show that he would suffer economic hardship if relief is not granted respondent therefore concluded that petitioner has failed to satisfy all of the elements of revproc_2000_15 sec dollar_figure and does not qualify for relief under sec_6015 petitioner testified at trial that he signed and presented the return to the intervenor and she wouldn’t sign it and pay the tax he argues that when i signed it and presented it i expected that it would be paid petitioner testified that in intervenor received passthrough_entity income and had paid the tax and he expected that it would be paid for intervenor testified that when she moved out of the marital home in june of she took with her no marital assets according to intervenor’s testimony when she left the house petitioner removed all their financial_assets from joint accounts and a safe deposit box all of the marital assets were placed under petitioner’s control intervenor testified the court concludes that petitioner knew at the time he signed the return that he intended to demand that intervenor pay the entire amount of tax due petitioner certainly knew that his marriage had failed and that there was acrimony between him and his wife whether or not petitioner had assumed control of all the financial_assets of the marriage he had ample reason to expect that intervenor having retained counsel for divorce would balk at paying the entire tax_liability judging from petitioner’s actions he had evidently decided that he would not be the one to pay the tax_liability the court finds from the record that petitioner has not shown that at the time he signed the return he had no reason to know that the tax would not be paid in determining whether a requesting spouse will suffer economic hardship if relief is not granted revproc_2000_15 supra looks to sec_301_6343-1 proced admin regs for guidance revproc_2000_15 sec_4 c economic hardship is present if satisfaction of the tax_liability in whole or in part will cause the taxpayer to be unable to pay reasonable basic living_expenses sec_301_6343-1 proced admin regs petitioner offered no evidence that payment of part or all of the tax due would cause him financial hardship where as here the requesting spouse fails to qualify for relief under revproc_2000_15 sec_4 the commissioner may nonetheless grant the requesting spouse relief under revproc_2000_15 sec_4 c b pincite revproc_2000_15 sec_4 and c b pincite sets forth six positive and six negative factors that are to be considered in determining whether to grant relief the revenue_procedure makes clear that no single factor is to be determinative in any particular case that all factors are to be considered and weighed appropriately and that the list of factors is not intended to be exhaustive the knowledge or reason to know factor the economic hardship factor and the legal_obligation to pay factor in revproc_2000_15 sec_4 b d and f c b pincite respectively are the opposites of the knowledge or reason to know factor the economic hardship factor and the legal_obligation to pay factor in revproc_2000_15 sec_4 d b and e respectively the attribution factor in revproc_2000_15 sec_4 a is substantially the opposite of the attribution factor in revproc_2000_15 sec_4 f consequently in the court’s review of the commissioner's determination denying relief under sec_6015 the court has held that a finding with respect to the reason to know economic hardship legal_obligation and attribution factors ordinarily will weigh either in favor of or against granting equitable relief under sec_6015 ewing v commissioner t c pincite the court has also held that a finding that a requesting spouse did not receive a significant benefit from the item giving rise to the deficiency weighs in favor of granting relief under sec_6015 id finally the court treats evidence that the remaining positive and negative factors are not applicable as evidence weighing neither in favor of nor against granting equitable relief ie as neutral id in favor of petitioner here are the factors of marital status attribution and significant benefit petitioner’s failure to show that he had no reason to know that the tax would not be paid or that payment of part or all of the tax would cause him economic hardship are negative factors under revproc_2000_15 sec_4 b reason to know that the tax would not be paid is an extremely strong factor weighing against relief the revenue_procedure provision provides that when the factors in favor of equitable relief are unusually strong it may be appropriate to grant relief under sec_6015 in limited situations where the spouse requesting relief had reason to know of the understatement the court finds no unusually strong factors in favor of equitable relief here although petitioner has three factors in his favor and only two that weigh against him in view of the language of revproc_2000_15 sec_4 b the court finds considering all the facts and circumstances that respondent did not abuse his discretion in denying petitioner equitable relief from joint and severable liability under sec_6015 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
